SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of February, 2013 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). 2012: Net Income of R$ 21.2 billion Rio de Janeiro, February 4 th , 2013 – Petróleo Brasileiro S.A. - Petrobras reports consolidated results for the fourth quarter and fiscal year 2012, according to International Financial Reporting Standards (IFRS). In 2012, net income totaled R$ 21,182 million, 36% lower than in 2011, reflecting the effects of foreign exchange depreciation, greater share of imported oil products on sales volume and higher operating expenses driven by more write-offs of dry or sub-commercial wells. For the year, operating cash flow generation as measured by the adjusted EBITDA reached R$ 53,439 million, 14% lower than in 2011. Net income amounted to R$ 7,747 million in the 4 th quarter of 2012, up by 39% from the previous quarter particularly driven by financial gains and higher tax benefits. For the quarter, adjusted EBITDA amounted to R$ 11,944 million, 17% lower than 3Q12. In the operational area, we highlight the achievement of the production target set for the year, totaling 1,980 thousand barrels per day of oil and NGL in Brazil. Petrobras’ total oil and natural gas production reached 2,598 thousand barrels of oil equivalent per day. Moreover, we achieved an oil processing record at our refineries between August 9 th and 12 th (2,101 thousand barrels per day). For the year, oil products production was 1,997 thousand barrels per day and Brazilian market sales were 2,285 thousand barrels per day; Investments in 2012 totaled R$ 84,137 million, most of which went to the Exploration & Production (51%) and Downstream (34%) segments. Investments were aimed at boosting productive capacity and at modernizing and expanding refining facilities. Furthermore, Petrobras announces the approval of the 2013 Annual Business Plan, totaling R$ 97,754 million. The table below shows the planned investment amounts per segment. 2013 Annual Business Plan Segments Investments R$ Million % Exploration & Production 51,943 53.1% Downstream 32,550 33.3% Gas & Energy 5,535 5.7% International 3,754 3.8% Distribution 1,210 1.2% Biofuels 1,316 1.3% Corporate 1,445 1.5% TOTAL 97,754 100% SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:February 4, 2013 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
